By the Court.
If the mulatto had been convicted of felony, either before or after the sale, the record might have been received in evidence, to shew a want of consideration for the notes. No good reason can be given whv this was not done, if he was really guilty; and it must rather now be presumed, that the circumstances were insufficient to effect a conviction. Can we on this collateral issue, where the mulatto is no party, and cannot be heard, try his guilt or innocence ? Would it not be the height of injustice? Colour or complexion cannot effect a difference in the great essentials of justice. Suppose a white woman sold as a servant, and recommended as a virtuous person, would it be competent to the defendant, on a suit for the consideration money to shew that she had committed fornication, or had a bastard ? Our feelings teach us without reasoning, that there is great difference between a contract of this kind, relating to a human being, and a horse or an ox, or any inanimate matter. The reasoning of Lord Mansfield in De Costa v. Jones, Cowp. 735, is in many particulars, analogous to the present case. The evidence must be overruled.
Verdict pro quer. for 60I. is. damages.